                 Case: 20-13482            Doc: 95-1         Filed: 11/10/20         Page: 1 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

In re.                              )                        Case No.: 20-13482-SAH
                                    )                        Chapter 11
                  1
RHA Stroud, Inc.,                   )
                                    )                        [Jointly Administered]
      Debtor.                       )
___________________________________ )

   ORDER GRANTING DEBTORS’ APPLICATION FOR ENTRY OF ORDER (I)
SHORTENING TIME FOR OBJECTION DEADLINE AND (II) SETTING EXPEDITED
HEARING ON DEBTORS’ EXPEDITED MOTION PURSUANT TO 11 U.S.C. §§ 105(a)
  AND 1107(a) FOR ENTRY OF INTERIM AND FINAL ORDERS ESTABLISHING
                CRITICAL VENDOR PAYMENT PROCEDURES

         This matter comes on for consideration based on the Debtors’ Application for Entry of

Order (I) Shortening Time for Objection Deadline and (II) Setting Expedited Hearing of

Debtors’ Expedited Motion Pursuant to 11 U.S.C. §§ 105(a) and 1107(a) for Entry of Interim

and Final Orders Establishing Critical Vendor Payment Procedures (the “Application”)2 filed

by Debtors RHA Stroud, Inc. d/b/a Stroud Regional Medical Center and RHA Anadarko Inc.,

RHA Anadarko, Inc. a/k/a The Physicians’ Hospital in Anadarko. The Court has jurisdiction to

consider the Application and for cause shown finds that the Application should be granted.
1
  The Debtors in these cases, along with the last four digits of their federal tax identification number is: RHA Stroud,
Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of business for the Debtors is 2308 Highway 66
West, Stroud, OK 74079 and 1002 East Central Blvd. Anadarko, OK 73005.
2
  Unless otherwise noted, capitalized terms from the Application are incorporated by reference herein.

55143937;2
                                                EXHIBIT A
                    Case: 20-13482      Doc: 95-1        Filed: 11/10/20   Page: 2 of 4



IT IS HEREBY ORDERED THAT:

         1.         The Application is GRANTED to the extent set for the herein.

         2.         The Critical Vendor Motion filed by the Debtors is set for hearing on Tuesday,

November 17, 2020 at 1:30 p.m. (C.S.T.), before the Honorable Sarah Hall, at 215 Dean A.

McGee Ave., 9th Floor Courtroom, Oklahoma City, Oklahoma 73102.

         3.         Responses and objections to the interim relief sought in the Critical Vendor

Motion shall be filed no later than Friday, November 13, 2020 at 4:00 p.m. (C.S.T.).

         4.         If no response or objection is timely filed to the Critical Vendor Motion, the Court

may grant the requested relief without a hearing or further notice.

         5.         The Court further directs the debtor to include the following in the Notice of

Expedited Hearing and Objection Deadline:

               i.   Pursuant to Rule 43, Fed. R. Civ. P. (applicable to the contested matter pursuant

                    to Rule 9017, Fed. R. Bankr. P.) and the on-going COVID-19 pandemic, the

                    evidentiary hearing scheduled for November 17, 2020, at 1:30 p.m. (C.S.T.),

                    will be conducted via video-conference. In order to participate, all counsel and

                    participants must have access to a computer with a camera and microphone. It is

                    also recommended that you have a phone available on the day of the hearing in

                    the event technical problems arise and communication is required.

              ii.   Witnesses will be sworn in, and their testimony will have the same effect and be

                    binding upon the witness in the same manner as if the witnesses was sworn in by

                    the Courtroom Deputy in person in open court.

             iii.   If a witness has documents, other than exhibits, in their possession and control

                    during their testimony, counsel sponsoring the witness must provide a list of such

                    documents to the Court and opposing counsel at the start of the hearing.


                                                     2
55143937;2
                   Case: 20-13482      Doc: 95-1        Filed: 11/10/20   Page: 3 of 4



             iv.   On or before Friday, November 13, 2020, at 4:00 p.m. (C.S.T.), counsel is

                   directed to provide to cheryl_shook@okwb.uscourts.gov their preferred email

                   address as well as the email address of any party or witness that will not be in the

                   same location as counsel during the hearing. Chambers will use these email

                   addresses to provide access to the video-conference evidentiary hearing.

             v.    On or before 12:30 p.m. (C.S.T.) on November 17, 2020, the Court will issue an

                   invitation for the video-conference evidentiary hearing containing a link for a

                   “Microsoft Teams Meeting” that should be used to access the video-conference

                   evidentiary hearing. You do not need to download the Microsoft Teams app to

                   participate in the video-conference.

             vi.   When first using Microsoft Teams Meeting, you will need to allow the program to

                   access your microphone and camera.

         vii.      If the “Rule” is invoked for the video-conference evidentiary hearing, it will be

                   sponsoring counsel’s responsibility to ensure that all non-party witnesses comply.

         viii.     The hearing will include live video and audio feeds so efforts should be made to

                   appear professional and to eliminate unnecessary background noise. Unless

                   speaking, all participants are requested to mute their microphone.

             ix.   Each counsel, party, and witness is responsible for timely joining the video-

                   conference hearing and for establishing a new connection if, at any point, their

                   connection is disrupted or terminated.

             x.    All parties, counsel, and members of the public are strictly prohibited from

                   recording or broadcasting any hearing, in whole or in part, in any manner.

         6.        This Court shall retain jurisdiction over all maters arising from ore related to the

interpretation and implementation of this Order.


                                                    3
55143937;2
              Case: 20-13482      Doc: 95-1        Filed: 11/10/20   Page: 4 of 4



         7.   Findings of fact are based upon representation of counsel.

         IT IS SO ORDERED.



                                            # # #


Approved for Entry:
By: /s/ Michael A. Rubenstein                      By: s/ David W. Parham
Michael A. Rubenstein, OBA #7806                   David W. Parham
Rubenstein & Pitts PLLC                            AKERMAN LLP
1503 E. 19th Street                                Texas Bar No. 15459500
Edmond, OK 73013                                   2001 Ross Avenue, Suite 3600
Telephone: (405) 340-1900                          Dallas, TX 75201
Facsimile: (405) 340-1001                          Telephone: (214) 720-4300
mrubenstein@oklawpartners.com                      Facsimile: (214) 981-9339
Proposed Attorneys for Debtors                     david.parham@akerman.com
                                                   Admitted Pro Hac Vice
                                                   Proposed Attorneys for Debtors

s/ Esther McKean                                   s/ Catherine Kretzschmar
Esther McKean                                      Catherine Kretzschmar
AKERMAN LLP                                        AKERMAN LLP
Florida Bar No. 028124                             Florida Bar No. 85843
420 S. Orange Ave., Suite 1200                     350 East Las Olas Blvd., Suite 1600
Orlando, FL 32801                                  Fort Lauderdale, FL 33301
Telephone: (407) 423-4000                          Telephone: (407) 423-4000
Facsimile: (407) 843-6610                          Facsimile: (407) 843-6610
esther.mckean@akerman.com                          catherine.kretzschmar@akerman.com
Admitted Pro Hac Vice                               Admitted Pro Hac Vice
Proposed Attorneys for Debtors                     Proposed Attorneys for Debtors




                                               4
55143937;2
